             Case 1:18-cr-10087-FDS Document 76 Filed 12/10/18 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS
CRIMINAL No.
18-10087-FDS
                                      UNITED STATES OF AMERICA
                                                   v.
                                   DENZEL SMITH and DILON SMITH


                           ORDER ON DEFENDANTS’ MOTIONS TO COMPEL
                                          December 10, 2018
DEIN, M.J.
        This matter is before the court on Defendant Denzel Smith’s Motion to Compel Discovery

(Docket No. 68) and Defendant Dilon Smith’s Renewed Motion to Compel Production of Discovery

(Docket No. 49). After consideration of the parties’ written submissions and their oral arguments on this

date, it is hereby ORDERED as follows:

        1.      The government has agreed not to submit any evidence about the 7 controlled buys at
                trial, including in its affirmative case or in rebuttal.

        2.      The government will confirm to the defendants whether surveillance of 177 Megan
                Road, Hyannis, Massachusetts, was conducted in connection with any of the controlled
                buys, and, if so, whether any (and which) of the defendants was seen entering, leaving,
                or near 177 Megan Road.

        3.      The motions to compel have otherwise either been resolved by agreement or are
                denied.


        SO ORDERED.

                                                  / s / Judith Gail Dein
                                                JUDITH GAIL DEIN
                                                UNITED STATES MAGISTRATE JUDGE
